FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of a Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2011 Commission File Number: 001-13928 Royal Bank of Canada (Exact name of registrant as specified in its charter) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President & Corporate Secretary 1 Place Ville Marie Montreal, Quebec Canada H3C 3A9 Attention: Vice-President & Corporate Secretary (Address of registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): o THIS REPORT ON FORM6-K AND THE EXHIBITS HERETO SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE AS EXHIBITS TO ROYAL BANK OF CANADA’S REGISTRATION STATEMENT ON FORMF-3 (FILE NO.333-171806) AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. Exhibits are filed herewith in connection with the issuance of the following Senior Global Medium-Term Notes, Series E (collectively, the “Notes”) by Royal Bank of Canada (the “Bank”) on date of this report on Form 6-K, pursuant to the Bank’s shelf registration statement on Form F-3 (File No. 333-171806): · $68,837,100 aggregate principal amount of Accelerated Return Notes® Linked to the NYSE Arca Gold Miners Index, due November 30, 2012 · $27,540,660 aggregate principal amount of Accelerated Return Notes® Linked to the Russell 2000® Index, due November 30, 2012 · $22,056,830 aggregate principal amount of Strategic Accelerated Redemption Securities® Linked to the S&P 500® Index, due October 9, 2012 · $90,776,290 aggregate principal amount of Accelerated Return Notes® Linked to the S&P 500® Index, due November 30, 2012 · $24,386,350 aggregate principal amount of Accelerated Return Notes® Linked to the S&P MidCap 400® Index, due November 30, 2012 · $20,240,920 aggregate principal amount of Accelerated Return Notes® Linked to the MSCI EAFE Index, due November 30, 2012 EXHIBITS Exhibit Description of Exhibit Opinion of Sullivan & Cromwell LLP, U.S. counsel for the Bank, as to the validity of the Notes under New York law. Opinion of Norton Rose OR LLP, Canadian counsel for the Bank, as to certain matters under Canadian, Ontario and Quebec law. Consent of Sullivan & Cromwell LLP, U.S. counsel for the Bank (included as part of Exhibit 5.1). Consent of Norton Rose OR LLP, Canadian counsel for the Bank (included as part of Exhibit 5.2). Consent of Sullivan & Cromwell LLP, U.S. federal income tax counsel for the Bank. Consent of Norton Rose OR LLP, Canadian tax counsel for the Bank (included as part of Exhibit 5.2). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ James Salem Name: Title: James Salem Senior Vice-President and Treasurer By: /s/ David M. Power Name: Title: David M. Power Vice-President, Market Strategy and Execution, Corporate Treasury Date: October 6, 2011
